        Case 1:20-mc-00018-JRH Document 1 Filed 07/28/20 Page 1 of 2
                                                                                  "iL£p
                                                                           U   uiSl kiC i   . nirp-;
                                                                                UGUSTA 0!V.

                    IN THE UNITED STATES DISTRICT COURT20 JUL 8 AH } I • 43
                  FOR THE SOUTHERN DISTRICT OF GEORGIA



IN RE: Exclusion of Time Under                    )
       Speedy Trial Act                           )



                           STANDING ORDER MC-



       The Court enters this standing order to address continued court operations in light

of the COVID-19 (coronavirus) pandemic. The Court obser\'^es that the March 13,2020

declaration of National Emergency in response to the spread of the coronavirus remains

effective and the Governor of the State of Georgia has extended a public health state of

emergency through August 10. 2020. As of the date of this Order, the Center for Disease

Control and Prevention(CDC) and other public health authorities continue to ad\dse the

taking of precautions to reduce the possibility of exposure to the coronavirus and slow the

spread of the disease, including social distancing for the foreseeable future. Further, the

CDC has identified populations who are particularly \oilnerable to the corona\drus,

including members of the public who form our jury pools, members of our Bar, Court

staff, and Judges. These facts render the Court’s current ability to safely conductjury^ trials

difficult, if not impossible.



       Upon considering the current status ofthe pandemic and in order to protect public

health, including the health of court employees, parties, and court participants, the Court

finds that the ends ofjustice require the following action:
        Case 1:20-mc-00018-JRH Document 1 Filed 07/28/20 Page 2 of 2



      With regard to criminal cases now or hereafter pending in the United States

District Court for the Southern District of Georgia, the Court finds that the right of

defendants in criminal cases and the public to a speedier trial during the period of August

1, 2020 to September 30, 2020 is substantially outweighed by the public interest of

protecting the health and safety of the defendants, case participants, court employees,

jurors, and the public. Accordingly, the following time period, August 1, 2020 to

September .•^o, 2020. shall be excluded under the Speedy Trial Act, 18 U.S.C.

§3i6i(h)(7)(A). Although this order permits jury trials to be continued during this

excluded period, any defendant in a criminal case shall have the right to file a motion for

a speedier trial, which shall be considered and decided by the judge assigned to the
defendant’s case.



       ORDER ENTERED,this                 day of                    ., 2020.




                                  JURANDAL HALL, CHIEF JUDGE
                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA
